DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 
Status of the Claims
The response and amendment filed 08/19/2022 is acknowledged.
Claims 1-9 and 11-19 are pending.
Claims 18-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2021.
	Claims 1-9 and 11-17 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn. 

Withdrawn Rejections
The rejection of claims 1-2, 4-9 and 11-16 under 35 U.S.C. 103 as being unpatentable over Kumar, WO 2016087952 A1 in view of Guar, International Journal of Pharmacology and Pharmaceutical Sciences, 1, 2014 has been withdrawn in light of Applicant’s amendment and remarks.
The rejection of claims 1-9 and 11-16 under 35 U.S.C. 103 as being unpatentable over Kumar, WO 2016087952 A1 in view of Guar, International Journal of Pharmacology and Pharmaceutical Sciences, 1, 2014, Chen, US 20160128981 A1 and Patil, Digest Journal of Nanomaterials and Biostructures, 5, 1, 2010 has been withdrawn in light of Applicant’s amendment and remarks.
The rejection of claims 1-2, 4-9, and 11-17 under 35 U.S.C. 103 as being unpatentable over Kumar, WO 2016087952 A1 and Guar, International Journal of Pharmacology and Pharmaceutical Sciences, 1, 2014 in view of Lee, US 20130142846 A1 has been withdrawn in light of Applicant’s amendment and remarks. 

Response to Arguments
Applicant’s arguments, see pp. 10/14-11/14, filed 07/05/2022, with respect to the rejection of claims 1-2, 4-9 and 11-16 under 35 U.S.C. 103 as being unpatentable over Kumar, WO 2016087952 A1 in view of Guar, International Journal of Pharmacology and Pharmaceutical Sciences, 1, 2014 have been fully considered and are persuasive.  Previous rejections based on Kumar and Guar have been withdrawn. 
Kumar and Gaur do not expressly teach a combination of floating interpenetrating network gastroretentive system and ion-exchange drug resin complex. Guar does not appear to clearly suggest using a drug-ion exchange resin complex in a gastroretentive formulation as understood from Kumar. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3, line 10, recites IPN forming anionic polymer 
	Clarification is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of US 16955377 in view of Kumar, WO 2016087952 A1 (cited previously), Chen, US 20160128981 A1, Patil, Digest Journal of Nanomaterials and Biostructures, 5, 1, 2010, and Lee, US 20130142846 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach a powder composition which forms a gastroretentive raft comprising a drug that does not include a gamma hydroxy butyrate (claim 1). Compositions further comprise at least one drug, drug-ion exchange resin complex or mixture thereof, gas generating agent (claims 2-5). Compositions further comprise at least one crosslinkable polysaccharide, at least one crosslinking agent, and at least one gas generating agent (claim 13). Polysaccharide may be a galactomannan selected from guar gum, fenugreek gum, or locust bean gum; crosslinking agents may be borax, glutaraldehyde and/or zirconium (claim 14). Gas generating agents include carbonates or bicarbonates of alkali or alkaline earth metals, sulfite or combinations thereof, e.g., potassium carbonate, potassium bicarbonate, sodium carbonate sodium bicarbonate, calcium carbonate, sodium glycine carbonate, magnesium carbonate, aluminum carbonate (claims 17-18). 
The claims of the reference application do not expressly teach the composition including an anionic polymer. However, Kumar’s compositions include anionic polymers, e.g., alginate/xanthan, and crosslinking agents, e.g., calcium carbonate (Kumar, e.g., example 1, pp. 19-20) this appears to be a composition capable of forming an interpenetrating network (IPN forming blend) as claimed because the anionic polymers are capable of crosslinking, e.g., ionic crosslinking, with the crosslinking agent, e.g., calcium ions in the presence of other gelling polymers.
The claims of the reference application do not expressly teach the composition including a crosslinker which is a pH dependent crosslinker or a second polymer which is at least partially crosslinked with sodium alginate. However, this defect is cured by the teachings of Chen and Patil enumerated above. 
The claims of the reference application do not expressly teach the combinations found in instant claim 2. However, combinations claimed would have been prima facie obvious before the effective filing date of the presently claimed invention based on the teachings of Kumar, Chen an Patil. Kumar teaches compositions including gelling polymer combinations - containing, e.g., guar, locust been gum, at least one anionic polymer such as alginate or pectin, and crosslinking agents, e.g., divalent or trivalent metal ions - effective to prepare rafts of higher strength. Consequently, compositions comprising a combination of two anionic polymers with one crosslinking agent or two crosslinking agents would have been obvious since this would have predictably resulted in a raft with higher strength based on the teachings of Kumar. This is a combination of known, equivalent, anionic polymers and crosslinking agents where each was known and suggested for improving gel strength through ionotropic gelation. 
Similarly, compositions comprising additional gelling agents (galactomannan) would have been obvious since Kumar teaches compositions including gelling agents, e.g., guar, locust been gum, and mixtures of gelling agents. This is a combination of known gelling agents suggested in Kumar as useful together to arrive at a composition effective for gastroretention. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as claimed by the reference application by including an anionic polymer, at least one non-ionic polymer and at least two crosslinking agents since Kumar suggests floating compositions containing gelling agents including starch and/or cellulosic polymers, e.g., hydroxyethylcellulose (Kumar, e.g., pg. 14:22-33 and claim 10) in combination with other gelling agents such as guar may be modified with alginate (anionic polymer) and crosslinking agents for improved raft strength. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition suggested by the claims of the reference application and Kumar by applying the teachings of Chen and Patil to improve the strength and integrity of the system in the same way with a reasonable expectation of success. Since Chen and Patil teach combinations of anionic polymer and a second polymer which has positive charges in the stomach environment in similar compositions are effective for gelling anionic polymers such as alginate like the trivalent or bivalent metal crosslinkers suggested in Kumar. This modification may be viewed as a combination of crosslinking agents where each was known and useful for gelation of alginate with a reasonable expectation of successfully arriving at a gastroretentive dosage form. Alternatively, this may be viewed as a substation of crosslinking agents where each was known and used for gelation of anionic polymer such as alginate in similar dosage forms with a reasonable expectation of success. Since the dosage forms of Kumar may contain a variety of polymers and combinations of polymers the skilled artisan would have had a reasonable expectation of success in making this modification.
The claims of the reference application in combination with the teachings of Kumar, Chen, and Patil do not expressly teach the ratio of powder with water as recited in claim 17. However, this defect is cured by the teachings of Lee. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to prepare a suspension formulation using a gastroretentive composition comprising a drug, gelling agents, anionic polymer(s), and crosslinker(s) as understood from the combined teachings of the claims of the reference application, Kumar, Chen, and Patil with an amount of water ranging from about 20% to about 80%, i.e., in a ratio of from about 5:1 powder to water to about 1:5 powder to water, with a reasonable expectation of success. The skilled artisan would have optimized the amount of water to achieve a desired drug concentration in the suspension convenient for administration depending on the nature of the drug and the subject to be treated, e.g., age, weight, condition, with a reasonable expectation of success.
Accordingly, the subject matter of claims 1-9 and 11-17 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Response to Arguments
Applicant has argued the presently claimed invention does not require a delayed trigger release form of the drug in a drug-ion exchange resin complex or a second drug in a trigger release form. 
This argument is unpersuasive since the presently claimed invention does not exclude the additional limitations claimed in the reference application. 

Applicant has argued the claims of the reference application do not teach the interpenetrating network forming blend which self-assembles into a floating IPN in situ following oral ingestion, which comprises at least two IPN forming polymer comprising at least one IPN forming anionic polymer and at least a second, different IPN forming anionic polymer or at least one IPN forming galactomannan.
This argument is unpersuasive.
Kumar was relied upon for teaching a floating gastroretentive system corresponding to the RAFT claimed in the reference application. Kumar’s compositions include anionic polymers, e.g., alginate/xanthan, and crosslinking agents, e.g., calcium carbonate (Kumar, e.g., example 1, pp. 19-20). This appears to be a composition capable of forming an interpenetrating network (IPN forming blend) as claimed because the anionic polymers are capable of crosslinking, e.g., ionic crosslinking, with the crosslinking agent, e.g., calcium ions in the presence of other gelling polymers.

Conclusion
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615